JUSTICE TULLY delivered the opinion of the court: This appeal is concerned with the legal propriety of plaintiff’s complaint. Plaintiff, in this instance, wishes to hold defendant, Chicago Transit Authority (CTA), liable for its failure to protect plaintiff from the criminal activities of an unknown third party, while both were passengers on a CTA elevated train. Plaintiff interceded in a situation in which an unknown culprit was attempting to pick the pocket of another passenger. As a result, plaintiff was stabbed by the third-party pickpocket. Plaintiff appeals from the dismissal of his complaint in negligence against the CTA. Plaintiff filed a complaint against the CTA, alleging negligence, in that the CTA: (a) failed to monitor in any way whatsoever the train and its platform so as to become aware of pickpocketing and assaults; (b) failed to respond in any way when the pickpocketing was observed by other passengers; and (c) failed to alert the Chicago police department that one of its patrons was being pickpocketed by a razor-wielding assailant. The trial court dismissed the complaint pursuant to section 2 — 619 (Ill. Rev. Stat. 1987, ch. 110, par. 2 — 619) of the Illinois Code of Civil Procedure, indicating that the CTA was immune from liability for a third-party assault, pursuant to section 27 of the Metropolitan Transit Authority Act (Ill. Rev. Stat. 1987, ch. 1112/3, par. 327) (section 27). The trial court also cited Bilyk v. Chicago Transit Authority (1988), 125 Ill. 2d 230, 531 N.E.2d 1, as a foundational basis for the dismissal.  At issue in this case is the interpretation of section 27, which reads: “In the policing of its properties the Board may provide for the appointment and maintenance, from time to time, of such police force as it may find necessary and practicable to aid and supplement the police forces of any municipality in the protection of its property and the protection of the persons and property of its passengers and employees, or otherwise in furtherance of the purposes for which said Authority was organized. The members of such police force shall have and exercise like police powers to those conferred upon the police of cities. Neither the Authority [the CTA], the members of its Board nor its officers or employees shall be held liable for failure to provide a security or police force or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third- persons or for the failure to apprehend criminals.” (Emphasis added.) Ill. Rev. Stat. 1987, ch. 1112/3, par. 327. The emphasized language was added to section 27 in 1985 by Public Act 84 — 939. (Pub. Act 84 — 939, eff. Sept. 24, 1985.) Plaintiff contends that section 27 was not intended to provide a “blanket” immunity to the CTA which, as a common carrier, owes a common law duty of utmost care in providing safe transportation for its passengers. (Garrett v. Grant School District No. 124 (1985), 139 Ill. App. 3d 569, 487 N.E.2d 699.) Rather, plaintiff argues that section 27 only immunizes the CTA from any liability for failure to provide police or security protection for its passengers. Moreover, this limited immunity in section 27 does not abrogate defendant’s common law duty of care to the plaintiff-passenger in this case. For example, in Gordon v. Chicago Transit Authority (1984), 128 Ill. App. 3d 493, 470 N.E.2d 1163, the CTA was found liable for an assault or other injury to one of its passengers, where it had reason to anticipate the misconduct, but failed to exercise the degree of care and vigilance practical under the circumstances to prevent the injury. However, Gordon was decided prior to the 1985 amendment to section 27, which added the immunity language regarding third-party criminals. Defendant contends that the amendment to section 27 effectively abolished any prior common law duty of public common carriers, such as the CTA, for failure to protect passengers from third-party criminal acts. Therefore, according to defendant, the holding in Gordon is no longer viable. A statute in derogation of the common law must be narrowly construed. (Possekel v. O’Donnell (1977), 51 Ill. App. 3d 313, 366 N.E.2d 589.) It would appear, in the instant case, that the circuit court read into the statute involved here language and details far broader than the narrow confines of the actual language drafted by the legislature. According to plaintiff, the trial court mistakenly permitted the CTA to utilize section 27 as a general, all-encompassing statute, immunizing the CTA from liability for each and every injury suffered by any of its passengers. Plaintiff indicates that this statute should only apply to duties that the CTA has in relationship to providing security or police officers. In support thereof, plaintiff cites the Local Governmental and Governmental Employees Tort Immunity Act (Ill. Rev. Stat. 1987, ch. 85, par. 1 — 101 et seq.) (the Act or Tort Immunity Act), which provides immunity to other governmental bodies for failing to provide police protection. Section 4 — 102 of the Act reads: “Neither a local public entity nor a public employee is liable for failure to establish a police department or otherwise provide police protection service or, if police protection service is provided, for failure to provide adequate police protection or service, failure to prevent the commission of crimes [and] failure to *** apprehend criminals.” Ill. Rev. Stat. 1987, ch. 85, par. 4-102. The language of section 4 — 102 is almost identical to section 27, which applies specifically to the CTA. Plaintiff argues that there is no legislative judgment or intent evident in section 27, whereby the CTA should be granted greater immunity than other governmental entities. Under section 4 — 102, a defendant municipality may nevertheless be held liable for third-party criminal acts under what has come to be known as the “special duty” exception to governmental immunity. (See Gardner v. Village of Chicago Ridge (1966), 71 Ill. App. 2d 373, 219 N.E.2d 147.) The CTA was originally excluded from the Tort Immunity Act because of the “special relationship” between carriers and their passengers and the higher standard of care imposed upon common carriers. (See Bilyk, 125 Ill. 2d at 241, 531 N.E.2d at 5.) At issue in this case is whether or not the “special duty” exception to immunity under section 4 — 102 can be analogized with the common law duty of common carriers to protect their passengers from the criminal acts of third parties — a duty which results from the “special relationship” between a carrier and its passengers.  Plaintiff’s complaint relates to the failure of the CTA to respond in any way to the pickpocketing situation, which was observed by other passengers on the train, or to monitor the train or its platform. Allegedly, even the conductor of the train failed to notify the Chicago police department that a crime was being committed. This is a situation in which the CTA employees, including the various trained personnel employed by the CTA at the station, apparently failed in their duties. The CTA owes a duty of utmost care towards its passengers, to prevent injuries to passengers which reasonably could have been foreseen and, thus, avoided. (Gordon, 128 Ill. App. 3d 493, 470 N.E.2d 1163.) Common carriers have been found to have breached this duty where a passenger was assaulted by another passenger (McCoy v. Chicago Transit Authority (1977), 69 Ill. 2d 280, 371 N.E.2d 625); where a passenger was shot by another passenger (Martin v. Chicago Transit Authority (1984), 128 Ill. App. 3d 837, 471 N.E.2d 544); and where a passenger was injured by exhaust fumes (Hanson v. Chicago Transit Authority (1977), 56 Ill. App. 3d 17, 371 N.E.2d 884). Moreover, plaintiff’s complaint alleged that prior “numerous attacks, as well as pickpocketing, had been committed upon its [the CTA] trains and platforms and generally upon its facilities against its customers. Such criminal acts include, but are not limited to, shootings, stabbings, robberies, assaults, rapes and batteries.” Defendant indicates that plaintiff’s arguments are in error and must be rejected by this court. Defendant posits that section 27 was amended to show the legislature’s intent to overturn the holding in Gordon, which held that the CTA could be liable for injuries incurred by a passenger as the result of the criminal activities of third parties. Defendant further states that the trial court correctly applied section 27 as well as the Illinois Supreme Court’s decision in Bilyk v. Chicago Transit Authority (1988), 125 Ill. 2d 230, 531 N.E.2d 1. Defendant feels that no other reasonable interpretation of the events of the amendment to section 27 could be afforded and, therefore, the CTA would be immune by virtue of this revision of section 27 by the Illinois legislature. According to plaintiff, the Bilyk decision did not resolve any issues relating to the extent of the underlying grant of immunity or the legislative intent of section 27. In Bilyk, the supreme court determined the constitutionality of section 27 and found that a classification as between public and private common carriers was not a classification in violation of the equal protection and special legislation clauses. (Davis v. Chicago Transit Authority (1990), 136 Ill. 2d 296, 555 N.E.2d 343.) Bilyk does not stand for the proposition that section 27 grants a blanket immunity to the CTA for injuries incurred by its passengers. Moreover, Bilyk does not address the issue presented in this case, that is, whether there exists a “special duty” exception to the immunity clause of section 27, similar to the exception carved out by the courts to section 4 — 102 of the Tort Immunity Act. Specifically, the court stated: “We need not consider whether or not the common law duty of common carriers to protect passengers from criminal acts of third parties must be identified with and treated the same as the ‘special duty’ exception to the immunity conferred on municipal entities in section 4 — 102 for failure to protect individuals from crime.” Bilyk, 125 Ill. 2d at 242-43, 531 N.E.2d at 6. We agree that the statute should be interpreted in reference to the narrow situation involving the duty of the CTA to provide security or police forces. The plain meaning of the statute is that a common carrier is immune from liability “for failure to provide a security or police force or, if a security or police force is provided *** [for] failure to prevent the commission of crimes by fellow passengers.” (Ill. Rev. Stat. 1987, ch. 1112/3, par. 327.) This is not the situation in the case sub judice. Here, plaintiff alleges injury by a third-party criminal in the absence of a security or police force. It is the feeling of this court that the CTA should not be granted immunity in this case. This is not contrary to the decisions of Bilyk and Gordon. Gordon stands for the proposition that the highest degree of care must be furnished by the CTA to its passengers. If you view a narrow interpretation of section 27 as correct, the holding in Gordon was not overruled by the amendment to section 27 and Gordon is still the law at this time. Moreover, plaintiff correctly states that Bilyk deals with a constitutional issue and is not applicable to the present case.  Unlike Bilyk, this case concerns the common law duty of common carriers to provide safe passage for their passengers and the so-called “special duty” exception to the governmental immunity granted to municipalities. (See, e.g., Huey v. Town of Cicero (1968), 41 Ill. 2d 361, 243 N.E.2d 214; Kavanaugh v. Midwest Club, Inc. (1987), 164 Ill. App. 3d 213, 517 N.E.2d 656; Fessler v. R.E.J. Inc. (1987), 161 Ill. App. 3d 290, 514 N.E.2d 515; Galuszynski v. City of Chicago (1985), 131 Ill. App. 3d 505, 475 N.E.2d 960.) The courts have carved out this exception to governmental immunity, where the status of the aggrieved party has been elevated “to something more than a member of the general public.” (Trepachko v. Village of Westhaven (1989), 184 Ill. App. 3d 241, 540 N.E.2d 342.) Under the “special duty” exception to governmental immunity, four requirements must be met in order to sustain a cause of action: (1) defendant must be aware of the particular danger or risk; (2) defendant must undertake specific acts or omissions with respect to the danger; (3) these acts or omissions must be affirmative or willful in nature; and (4) the injury must occur while the defendant has direct and immediate control of the plaintiff. Rush v. City of Chicago (1987), 163 Ill. App. 3d 725, 517 N.E.2d 17.  Because we find that a similar “special duty” exception is available to litigants under section 27, we now consider whether plaintiff’s complaint meets the minimum requirements of a special duty. Plaintiff has alleged that the CTA was aware that numerous attacks, as well as pickpocketing, had been committed upon its trains; that the CTA failed to monitor the train in any way and failed to respond to the pickpocketing which was observed by other passengers; and, finally, that the CTA failed to alert the Chicago police department that a passenger was being assaulted by a “razor-wielding assailant.” Thus, plaintiff’s complaint clearly meets requirements (1) and (2) above, since it alleges that defendant was both aware of the danger and failed to respond to it. Requirement (3) that the acts be “affirmative or willful” is also sufficiently satisfied by the above allegations. Although the acts were allegedly “negligent,” one can reasonably infer from the allegation that the CTA failed to respond to the incident, that the CTA employees knew or should have known about the assault on plaintiff, and any failure to act, if proven, would constitute an affirmative omission. Finally, it can be reasonably inferred from the face of the complaint that plaintiff, as a passenger on defendant’s train, was under the “direct and immediate control” of defendant. We, therefore, conclude that plaintiff’s complaint sufficiently alleges facts which, if proven, could impose liability upon defendant pursuant to the “special duty” exception to governmental tort immunity. In conclusion, section 27 cannot be construed as giving special treatment to the CTA, immunizing it from all liability in those situations which would advance an attitude of very little concern for passenger safety. If the CTA is concerned about the possibility of additional lawsuits, then additional vigilance on the part of the CTA is necessary. For all of the foregoing reasons, this case is remanded to the circuit court of Cook County with directions to vacate the order dismissing this cause of action, with further instructions to allow this case to proceed on its merits or any such other relief that the court may deem just and proper. Reversed and remanded. RIZZI, J., concurs.